Order entered November 14, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00686-CV

                               IN RE STATE OF TEXAS, Relator

                   Original Proceeding from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-00545-2016

                                             ORDER
                            Before Justices Lang, Myers, and Whitehill

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relator’s

petition for writ of mandamus and DIRECT the trial court to issue written orders vacating all

orders and judgments signed after August 7, 2017 in trial court cause number 006-00545-2016

and reinstating the May 12, 2017 judgment in trial court cause number 006-00545-2016. We

further ORDER the trial court to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its orders issued in compliance with this order and with the Court’s

opinion of this date. Should the trial court fail to comply with this order, the writ will issue.

       We ORDER the real party in interest to bear the costs, if any, of this original proceeding.


                                                        /s/    BILL WHITEHILL
                                                               JUSTICE